Citation Nr: 0333539	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  02-18 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, including the ancillary benefit of 
eligibility for Educational Assistance under 38 U.S.C. 
Chapter 35.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel   


REMAND

The veteran served on active duty from December 1972 to 
December 1976.  The appellant is the veteran's surviving 
spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

The original death certificate shows that the veteran died in 
January 2000.  The cause of death was asphyxia due to 
drowning.  In the investigative report, the county medical 
examiner ruled the death accidental and referred to findings 
from an autopsy report.  In June 2001, the same county 
medical examiner issued an amended death certificate as to 
the cause of death, listing degenerative joint disease of the 
knees as contributing to death.  The autopsy report is not of 
record. 

At the time of his death, the veteran was service-connected 
for residuals of a right knee injury with chondromalacia and 
traumatic arthritis and residuals of a left knee injury.  
Each disability was rated 10 percent disabling. 

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

Therefore, under VA's duty to assist, the case is remanded 
for the following action: 

1.  Ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007, -7008, -7009, -7010, (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5103 and 5103A, and any other 
applicable legal precedent.  

2.  Ask the appellant to submit the 
report of autopsy. If necessary, assist 
the appellant in obtaining the report. 

3.  If additional evidence is received, 
determine whether a medical opinion is 
necessary to decide the claim of service 
connection for the cause of the veteran's 
death. 38 C.F.R. § 3.159(c)(4).  

4.  After the above development has been 
completed, review all the evidence of 
record and adjudicate the claim.  If 
benefit sought is denied, the appellant 
and her representative should be 
furnished a supplemental statement of the 
case.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645,
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



_________________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



